706 F.2d 777
David Lee POYNTER, Petitioner-Appellant,v.Al. C. PARKE, Warden, Respondent-Appellee.
No. 82-5271.
United States Court of Appeals,Sixth Circuit.
Argued April 22, 1983.Decided May 20, 1983.

Appeal from the United States District Court for the Western District of Kentucky.
James F. Perkins (argued), Lawrenceburg, Ky.  (Court-appointed), for petitioner-appellant.
Steven L. Beshear, Atty. Gen. of Ky., James L. Dickinson, Paul E. Reilender, Jr.  (argued), Asst. Attys. Gen., Frankfort, Ky., for respondent-appellee.
Before EDWARDS, Chief Circuit Judge, CONTIE, Circuit Judge and WEICK, Senior Circuit Judge.
PER CURIAM.


1
Appellant Poynter appeals from denial of his habeas corpus petition by a District Judge in the Western District of Kentucky.  At trial, before the state court, Poynter had been convicted on charges of murder and robbery and sentenced to life and 20 year terms respectively.


2
Poynter's appeal centers upon his claims:  (1) that allegedly coercive police tactics brought to bear on both him and his wife led Poynter to confess his role in the robbery and murder;  and (2) that the jury in the state court trial had been improperly instructed.


3
Poynter's application for a writ of habeas corpus was heard before Judge Thomas Ballantine who wrote a careful opinion rejecting his claims of federal constitutional error in the respects outlined above.  We have reviewed Judge Ballantine's opinion and the record made before him, as well as the memorandum opinion of the Supreme Court of Kentucky in which it rejected essentially the same claims.


4
For the reasons set forth by Judge Ballantine, we affirm his denial of the petition for writ of habeas corpus.